IN THE COURT OF APPEALS OF IOWA

                                  No. 13-0711
                             Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOHN ARTHUR WILSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Arthur E. Gamble,

Judge.



      John Wilson appeals judgment and sentence entered upon his plea of

guilty to eluding, in violation of Iowa Code section 321.279(2) (2011).

AFFIRMED.




      Angela Campbell of Dickey & Campbell Law Firm, P.L.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       On February 26, 2013, John Wilson signed a written guilty plea in which

he avowed:

              To contest this plea I must file a motion in arrest of judgment
       no later than 45 days after plea and no later than 5 days prior to
       sentencing.
              I did the following to commit this crime: On August 10, 2011,
       in Polk County, Iowa, I intentionally did not bring my pick up truck to
       a stop after I was pursued by a marked Des Moines Police vehicle
       that was driven by a uniformed peace officer. That marked vehicle
       had lights and siren working at the time it was behind me. At that
       time, my vehicle traveled over 55 miles per hour in a zone in which
       the speed limit was 30 miles per hour.

       The court accepted the plea on March 5. Sentencing was held on April

24, 2013.

       On appeal, Wilson contends the district court should have dismissed this

action for a procedural defect in his arraignment. He also contends the court

should have granted a motion to disqualify the prosecutor.

       “[A]ny challenges to a plea of guilty based on alleged defects in the plea

proceedings must be raised in a motion in arrest of judgment and . . . failure to so

raise such challenges shall preclude the right to assert them on appeal.” Iowa R.

Crim. P. 2.8(2)(d).    Substantial compliance with rule 2.8(2)(d) is mandatory.

State v. Fisher, 877 N.W.2d 676, 680 (Iowa 2016). But a court is not required to

engage in an in-court colloquy; a written waiver filed by the defendant can be

sufficient. Id. at 680-81.

       “Where the trial court informs the defendant of this procedural

requirement, we will not hesitate to preclude challenges to plea proceedings on

appeal.” State v. Worley, 297 N.W.2d 368, 370 (Iowa 1980). Here, the written
                                           3


guilty plea affirmed that Wilson understood that he could only challenge his guilty

plea through a motion in arrest of judgment. He did not do so.

       A guilty plea “waives all defenses and objections which are not intrinsic to

the plea.” State v. Carroll, 767 N.W.2d 638, 641 (Iowa 2009). Accordingly, his

complaints about the defect in the arraignment proceedings and the

disqualification of the prosecutor fail.

       We affirm.

       AFFIRMED.